Per Curiam:
The order appealed from should be modified as follows: (1) The words “ and a complete accounting of plaintiff’s transactions with the defendants,” at the end of item 1, are stricken out. (2) The paragraph of the order following item 7 and reading: “ The period comprehended by the foregoing is the entire period in which defendants acted as brokers for the plaintiff,” is amended by adding thereto the words: “ beginning with November 22nd, 1922, the date when the account between plaintiff and defendants was balanced.” (3) The order should be further modified by providing for the appearance for examination of the defendants separately on different dates instead of requiring all to appear at the same time. (See N. Y. City Car Advertising Co. v. Regensburg & Sons, Inc., 205 App. Div. 705.) The order appealed from should be modified to this extent and as so modified should be affirmed, without costs. Present — Clarke, P. J., Dowling, Finch, Martin and Burr, JJ. Order modified as indicated in opinion and as so modified affirmed, without costs. Settle order on notice.